Citation Nr: 1611686	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from July 1963 to March 1972 and was awarded the Bronze Star Medal, Purple Heart, Army Air Medal with V Device and numerous other medals.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective March 31, 2010.  A September 2012 rating decision increased the assigned disability rating for the Veteran's service-connected PTSD to 50 percent, effective March 31, 2010.

The Veteran testified at a December 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected PTSD may result in the inability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's PTSD claim, he was last afforded a VA examination in May 2010.  At the December 2015 Board hearing, the Veteran testified that his PTSD had worsened since the last VA examination.  See December 2015 Board Hearing Transcript, page 8.  As additional evidence subsequent to the May 2010 VA examination suggests that the condition of the Veteran's service-connected PTSD has changed since his last VA examination, remand is required for a new VA examination that reflects the current severity of the Veteran's service-connected condition.

In addition, as noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  At the December 2015 Board hearing, while discussing symptoms he associated with his service-connected PTSD, the Veteran testified that he lost a previous long term job related to his difficulty dealing with customers and that he was unable to find another job.  See December 2015 Board Hearing Transcript, pages 3-4.  As such, the evidence of record suggests that the PTSD currently on appeal may result in the inability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU claim so that proper notice can be provided and any necessary development undertaken.  

Finally, VA treatment records appear to be outstanding and must be obtained on remand.  At the December 2015 Board hearing, the Veteran testified that he received treatment related to his service-connected PTSD at the Reno VA Medical Center (VAMC).  With respect to the period on appeal, complete VA treatment records from the Reno VAMC appear to be of record up to October 2010.  Records are available from the Reno VAMC from October 2010 to August 2012.  As such, all relevant VA treatment records must be obtained, to specifically include from the Reno VAMC dating from October 2010.

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary. 

2.  Obtain all outstanding VA treatment records, to specifically include from the Reno VAMC dating from October 2010.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




